Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 - 13 and 15 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert et al (WO 2017/030856).
With regards to claim 10, Gilbert teaches a process for making the composite elastic material (Abstract), the composite elastic material comprising:
An elastic layer (page 33 claim 1, page 8 lines 22 – 27, page 9 lines 2 – 4)
A structure film layer having a first and second opposing surfaces, where the second surface is bonded to the elastic layer and where the first surface comprises upstanding male fastening elements, where the structure film layer is gathered such that the upstanding male fastening elements point in multiple directions (page 33 claim 1, page 12 lines 12 – 37 and page 13 lines 1 – 10),
And where the structured film layer has a portion that is microporous (page 14 lines 13 – 33, page 19 lines 27 – 30).
The process comprises:
Stretching the elastic layer in a first direction (page 16 lines 24 – 37, page 17 lines 1 – 5 and page 23 lines 5 – 17)
While the elastic layer is stretched, bonding the second surface of the structured film layer to the elastic layer (page 9 lines 28 – 30)
Allowing the elastic layer to relax and the structured film layer to gather to form the composite elastic material (page 19 lines 16 – 37).
With regards to claim 11, the teachings of Gilbert are presented above. Additionally, Gilbert discloses unwinding the structured film layer from a roll before bonding it to the elastic layer (Figure 2 item 132).
With regards to claim 12, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the elastic layer is a multilayer film comprising an elastic core and two opposing skin layers that are less elastic than the elastic cores (page 33 claim 1, page 8 lines 22 – 27, page 9 lines 2 – 4 and page 23 lines 5 – 17) and where before stretching the elastic layer in the first direction the method further comprises stretching the elastic layer in a direction perpendicular to the first direction to plastically deform the skin layers (page 16 lines 24 – 37, page 17 lines 1 – 5) and allowing the elastic layer to relax (page 16 lines 24 – 37, page 17 lines 1 – 5 and page 23 lines 5 - 17).
With regards to claim 13, the teachings of Gilbert are presented above. Additionally, Gilbert teaches bonding at least one nonwoven web to the elastic layer while the elastic layer is stretched (page 33 claim 1, page 8 lines 22 – 27, page 9 lines 2 – 4 and page 23 lines 5 – 17).
With regards to claim 15, Gilbert discloses a stretch bonded laminate comprising an elastic layer stretch-bonded to a second surface of a structured film layer, where a first surface of the structured film layer, opposite the second surface, comprises upstanding male fastening element (page 33 claim 1, page 12 lines 12 – 37 and page 13 lines 1 – 10, page 16 lines 24 – 37, page 17 lines 1 – 5 and page 23 lines 5 – 17).
With regards to claims 16 and 17, the teachings of Gilbert are presented above. Additionally, Gilbert discloses that the structured film layer has a portion that is microporous (page 14 lines 13 – 33, page 19 lines 27 – 30).
With regards to claim 18, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the structured film layer comprises a beta-nucleating agent (page 14 lines 13 – 33) where at least a portion of the structured film layer comprises beta-spherulites (page 16 lines 15 – 23).
With regards to claim 19, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the structured film layer, excluding the upstanding male fastening elements, has a thickness in a ranged from 20 micrometers to 80 micrometers (page 20 lines 15 – 21).
With regards to claim 20, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the elastic material further comprises at least one nonwoven layer bonded to the elastic layer (page 9 lines 28 – 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 - 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al (WO 2017/030856) in view of Couch III (US 2012/0070610).
With regards to claim 1, Gilbert teaches a composite elastic material (Abstract) comprising:
An elastic layer (page 33 claim 1, page 8 lines 22 – 27, page 9 lines 2 – 4)
A structure film layer having a first and second opposing surfaces, where the second surface is bonded to the elastic layer and where the first surface comprises upstanding male fastening elements, where the structure film layer is gathered such that the upstanding male fastening elements point in multiple directions (page 33 claim 1, page 12 lines 12 – 37 and page 13 lines 1 – 10),
And where the structured film layer has a portion that is microporous (page 14 lines 13 – 33, page 19 lines 27 – 30).
Gilbert fails to explicitly disclose that, when no tension is applied to the composite elastic material, the structured film layer is at least partially folded back onto itself to form gathers and the upstanding male fastening elements point in multiple directions, and when tension is applied to the composite elastic material, the gathers in the structured film layer are unfolded and straightened out.
Couch III discloses a strap for fastening an accessory to a photographic flash unit with a stretchable substrate (Abstract), in the same field of endeavor as Gilbert, where Couch III discloses that, when no tension is applied to the composite elastic material, the structured film layer is at least partially folded back onto itself to form gathers and the upstanding male fastening elements point in multiple directions (as seen in Figure 1 item 18), and when tension is applied to the composite elastic material, the gathers in the structured film layer are unfolded and straightened out (as seen in Figures 9 and 10).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention that, when no tension is applied to the composite elastic material, the structured film layer is at least partially folded back onto itself to form gathers and the upstanding male fastening elements point in multiple directions, and when tension is applied to the composite elastic material, the gathers in the structured film layer are unfolded and straightened out, as suggested by Couch III, in Gilbert’s composite elastic material. The rationale being that, as stated by Couch III, it gives the material an ability to stretch until it is fully extended and all or substantially all the slack has been eliminated from the material (paragraph 29).
With regards to claim 2, the teachings of Gilbert and Couch III are presented above. Additionally, Gilbert teaches that the second surface of the structured film layer is discontinuously bonded to the elastic layer at spaced-apart locations, where the structured film layer is gathered between the spaced-apart locations (page 9 lines 28 – 35, page 13 lines 11 – 23, page 18 lines 20 – 35 and page 25 lines 30 - 33).
With regards to claim 3, the teachings of Gilbert and Couch III are presented above. Additionally, Gilbert teaches that the second surface of the structured film layer is bonded to the elastic layer with adhesive (page 10 lines 9 – 20).
With regards to claim 4, the teachings of Gilbert and Couch III are presented above. Additionally, Gilbert teaches that the second surface of the structures film layer is melt-bonded to the elastic layer (page 10 lines 9 – 20).
With regards to claim 5, the teachings of Gilbert and Couch III are presented above. Additionally, Gilbert teaches that at least a portion of the structured film layer is microporous (page 14 lines 13 – 33, page 19 lines 27 – 30).
With regards to claim 6, the teachings of Gilbert and Couch III are presented above. Additionally, Gilbert teaches that the structured film layer comprises a beta-nucleating agent (page 14 lines 13 – 33) where at least a portion of the structured film layer comprises beta-spherulites (page 16 lines 15 – 23).
With regards to claim 7, the teachings of Gilbert and Couch III are presented above. Additionally, Gilbert teaches that the structured film layer, excluding the upstanding male fastening elements, has a thickness in a ranged from 20 micrometers to 80 micrometers (page 20 lines 15 – 21).
With regards to claim 8, the teachings of Gilbert and Couch III are presented above. Additionally, Gilbert teaches that the elastic layer comprises at least one of a fibrous elastic web, a multilayer film or a plurality of elastic strands (page 8 lines 22 – 27, page 9 lines 2 – 4).
With regards to claim 9, the teachings of Gilbert and Couch III are presented above. Additionally, Gilbert teaches that the elastic material further comprises at least one nonwoven layer bonded to the elastic layer (page 9 lines 28 – 30).
With regards to claim 14, the teachings of Gilbert and Couch III are presented above. Gilbert discloses an absorbent article comprising a composite elastic material (as seen in Figure 7).

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.
With regards to claim 10, which has been amended by including the original limitations of claim 1, Applicant argues that the prior art does not teach a structured film that is gathered. The Examiner respectfully disagrees because, since the claim limitation states that “the film layer is gathered such that the upstanding male fastening elements point in multiple directions” which is taught in the prior art on page 12 lines 29 – 30.
With regards to claim 3, the Applicant argues that the prior art does not teach that the surface of the structured film layer is bonded to the elastic layer with adhesive because the art states that the nonwoven fabric layer comprising at least some unconsolidated fibers is partially, randomly bonded in areas not located at the coincident bond sites. The Examiner disagrees because after the following sentence after what the Applicant cites states that the mat of at least partially unconsolidated fibers is partially, randomly bonded before discontinuously bonding the mat while simultaneously bonding the structured film.
With regards to claims 10, 13 and 15, Applicant argues that the prior art does not teach any of the claimed limitations. The Examiner disagrees given that is clear, specially in Figure 2, how the material is being stretched and bonded while stretched and then allowing the material to relax.
With regards to claim 12, Applicant argues that the prior art does not teach that the elastic layer is a multilayer film comprising an elastic core and two opposing skin layers that are less elastic than the elastic core. The Examiner disagrees given that the prior art discloses in structure comprises a nonwoven fabric that comprises at least elastic fibers (page 8 lines 22 – 27 and page 9 lines 2 – 4) while the other layers are non-elastic (page 23 lines 5 – 17).
With regards to claims 1 – 9 and claim 14, due to Applicant’s amendment, Applicant’s arguments,  been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Couch, III (US 2012/0070610) as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746